ON APPELLANT’S MOTION FOR REHEARING
MORRISON, JUDGE.
Upon reconsideration of this case we have concluded that we properly decided this appeal, but upon an incorrect theory. As stated, appellant was charged in the State of Michigan with “Absconding and forfeiting bond where felony is charged”, which itself is a felony under the laws of Michigan. Appellant’s absconding resulting in the forfeiture of his bond, which forfeiture occurred on January 9, 1962, constituted the gravamen of the Michigan felony upon which this extradition is sought.
Appellant by his own testimony placed himself in Texas on such date. Section 6 of Article 1008a Vernon’s Ann.C.C.P. authorizes the surrender of a person who commits an act in this State intentionally resulting in a crime in the demanding State. This is such a case.
Appellant’s motion for rehearing is overruled.